Citation Nr: 0508593	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-34 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a right ankle fracture, with residual arthritis, 
rated as 10 percent disabling, to include the propriety of 
the reduction in the disability rating from 20 percent to 10 
percent beginning June 1, 1997.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
February 1985, and from July 1986 to January 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  That rating decision reduced the disability rating 
for the veteran's service connected right ankle disability 
from 20 percent to 10 percent beginning June 1, 1997.  The 
veteran has disagreed with that reduction, and also contends 
that he is entitled to a higher current evaluation.  The RO 
has essentially considered both of these as components of the 
issue on appeal as evidenced by the July 2004 supplemental 
statement of the case.

The veteran provided testimony before the undersigned at a 
hearing at the RO in January 2005.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a January 1997 rating action, the RO proposed reducing 
the rating for the veteran's right ankle disability from 20 
percent to 10 percent.  The veteran was notified of the RO's 
intent to reduce his 20 percent rating by letter dated 
January 28, 1997.  In the letter, the veteran was afforded 
the opportunity for a hearing and was given 60 days in which 
to submit additional evidence to show why his compensation 
payments should be continued at their present level.

3.  By a letter dated in March 1997, the RO informed the 
veteran of the decision to reduce his rating for his service 
connected right ankle disability to 10 percent, effective 
June 1, 1997.

4.  The evidence of record reflects that the December 1996 VA 
examination report showed an improvement in the veteran's 
right ankle disability; however, that improvement was not 
sustained as shown by other medical evidence. 

5.  The veteran's current residuals of a fracture of the 
right ankle, in view of functional loss due to pain which 
restricts prolonged standing or walking, are productive of 
disability compatible with marked limitation of motion, with 
no ankylosis.


CONCLUSIONS OF LAW

1.  The 20 percent disability evaluation for residuals of 
right ankle fracture was not properly reduced, and the 20 
percent evaluation is restored.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Code 5271 
(2004).

2.  The criteria for an evaluation in excess of 20 percent 
for right ankle fracture with residual arthritis have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in September 2003, the RO advised the 
appellant of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The July 2004 supplemental statement of the case (SSOC) and 
the September 2003 VCAA letter notified the appellant of the 
relevant laws and regulations pertinent to his claims, and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The VCAA letter and the SSOC 
notified the appellant of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  

Relevant private medical and VA outpatient records have been 
obtained, and the veteran has been provided with VA 
examinations in December 1996 and October 2003.  The 
appellant has not indicated that he has any additional 
evidence to submit.  

The Board notes that at his hearing, the veteran referenced 
some private treatment he had received for the ankle - 
records of which he was advised are not in the file.  He was 
given the opportunity to obtain the records.  He stated that 
he wanted to proceed with his appeal without the records 
because he felt his VA treatment records were sufficient.  VA 
satisfied the duty to notify by informing the veteran of the 
relevance of these records; there is no corresponding duty to 
assist when the claimant chooses to go forward without the 
records.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Historically, a May 1995 rating decision granted service 
connection for residuals of a right ankle fracture, and 
assigned a 20 percent evaluation from January 7, 1995.  In 
January 1996, the veteran requested a higher evaluation.  A 
March 1996 rating decision continued the 20 percent 
evaluation.  A VA orthopedic examination was conducted in 
December 1996.  

In a January 1997 rating action, the RO proposed reducing the 
rating for the veteran's right ankle disability from 20 
percent to 10 percent based on the December 1996 VA 
examination findings.  The veteran was notified of the RO's 
intent to reduce his 20 percent rating by letter dated 
January 28, 1997.  In the letter, the veteran was afforded 
the opportunity for a hearing and was given 60 days in which 
to submit additional evidence to show why his compensation 
payments should be continued at their present level.  See 38 
C.F.R. § 3.105(e)(i).  By a letter dated in March 1997, the 
RO informed the veteran of the decision to reduce his rating 
for his service connected right ankle disability to 10 
percent, effective June 1, 1997.

The RO has thus complied with the procedures required under 
38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by having notified him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. § 
3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for his service-
connected right ankle disability, the Board must now address 
whether VA has met its burden of proving that the reduction 
was warranted.

At the time that the veteran was awarded a 20 percent rating 
for residuals of right ankle fracture, effective from January 
1995, the medical evidence revealed the following.  A March 
1995 VA report showed complaints of fatigue of the ankle with 
walking, and aching of the right outer leg.  The March 1995 
examination showed the veteran was able to walk on his toes 
and heels and without a limp.  The right ankle showed a three 
and one-half inch incisional scar vertically over the distal 
fibula, with slightly irregular bone at the site of the 
fracture, not especially tender.  The right ankle dorsiflexed 
five degrees with the knee flexed, and zero degrees with the 
knee extended.  It plantar flexed 30 degrees, inverted 40 
degrees, and everted 45 degrees.  Left ankle motions were 
noted to be "a little better for dorsiflexion by 5 
degrees."  Reflexes were symmetrically 2+, and there was no 
sensory or motor pattern.  X-rays showed no evidence of 
degenerative changes.  


Following the veteran's January 1996 claim for increase (that 
eventually resulted in the rating reduction), the veteran was 
afforded a VA orthopedic examination in December 1996.  The 
veteran reported that he had not seen a physician for his 
right ankle problem since October 1994.  He reported aches, 
pains, burning, stiffness, and swelling of the ankle since 
the fracture in service.  The veteran stated that his right 
ankle pain was at a level of nine out of 10.  He used Advil 
or aspirin to reduce the pain level to seven out of 10.  On 
examination, his gait was normal, with no limp present.  
Examination showed an eight centimeter well-healed, 
nontender, noninfected vertical scar on the ankle.  There was 
no localized tenderness, swelling, or deformity.  There was 
full range of right ankle motion, and the veteran was able to 
stand on heels and toes without any pain, crepitus, or 
discomfort.  Inversion/eversion and dorsiflexion/plantar 
flexion shows full range of motion without crepitus.  The 
diagnosis was arthralgia of the right ankle, with the 
examiner noting that the veteran, despite his report of 
severe pain, had not seen a physician for more than two 
years, and did not use a whole dose of over-the-counter pain 
medication.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).  Reexaminations disclosing improvement 
will warrant a rating reduction in the evaluation for 
disabilities that are in effect for less than five years.  
See 38 C.F.R. § 3.344(c) (2004).  When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examinations or in use of descriptive 
terms.  38 C.F.R. § 4.13.

Concerning the issue of reduction of the veteran's 20 percent 
evaluation, if there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to determination of this issue, the benefit of the 
doubt in resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  In other words, the reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
421.

The veteran's service connected right ankle disability is 
evaluated under Diagnostic Code 5271.  A 10 percent 
evaluation is appropriate where moderate limitation of ankle 
motion is shown.  The maximum 20 percent evaluation 
contemplates marked limitation of ankle motion.  38 C.F.R. 
Part 4, Diagnostic Code 5271 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

In evaluating the medical evidence of record, the Board finds 
that the evidence of record at the time the rating reduction 
took effect in June 1997 did not reflect an actual 
improvement in the veteran's right ankle disability, such 
that a rating reduction from a 20 percent disability 
evaluation to a 10 percent disability evaluation was 
warranted.  The December 1996 VA examination report 
essentially showed no objective evidence of disability 
associated with the veteran's right ankle; specifically, 
there was full range of motion, and no localized tenderness, 
swelling, or deformity.  However, a private physician's 
report dated in March 1997 noted right ankle stiffness.  The 
veteran had decreased ankle strength on the right side and 
was unable to sustain a toe raise.  Right calf circumference 
was 35 centimeters, while that of the left was 36 
centimeters, indicating slight atrophy.  Right ankle X-rays 
showed a posterior tibial spur.  An April 1997 VA treatment 
record noted right ankle inversion and eversion at 4/5 with 
pain.  The veteran was unable to perform standing toe raises 
with the right foot.  

In reviewing the evidence of record at the time of the June 
1997 effective date of the rating reduction, the Board finds 
that while the December 1996 VA examination report appeared 
to show an improvement in the veteran's right ankle 
disability, that improvement was not sustained as shown by 
other medical evidence, specifically the March 1997 private 
physician's statement and the April 1997 VA treatment record.  
Taking that evidence into account, it is clear that the 
veteran continued to experience a level of functional loss 
associated with his service connected right ankle disability 
that was at least on par with that shown in the original 
March 1995 VA examination.  In fact, while the March 1995 
examination noted the veteran could walk on his toes and 
heels and without a limp, the March 1997 and April 1997 
reports both noted that he was unable to perform standing toe 
raises with the right foot. 

In light of the lack of any significant improvement reflected 
in the objective findings shown on the March 1995 examination 
and on the March 1997 and April 1997 treatment records, the 
benefit of the doubt must be given to the veteran.  The Board 
certainly cannot conclude that the preponderance of the 
evidence supported the reduction when the evidence of record 
at the time the reduction took effect provided information 
that severity of the veteran's service-connected disorder 
was, if anything, worse than that shown on the March 1995 VA 
examination.  The preponderance of the evidence did not 
support the reduction in the veteran's disability rating from 
20 percent to 10 percent, effective from June 1, 1997.  
Therefore, entitlement to restoration of the previously 
assigned 20 percent rating for residuals of right ankle 
fracture is warranted.

Having restored the 20 percent evaluation, the Board must now 
consider whether the evidence supports a higher evaluation.  
In this regard, the Board notes that in May 1999, the veteran 
underwent excision of osteochondroma of the right proximal 
tibia.  There were no complications from the procedure.  

An October 2003 VA orthopedic examination showed that the 
veteran reported significant pain in the right ankle which 
became worse on use.  Arthritis of the ankle was diagnosed.  
The examination showed a significant limitation of plantar 
flexion.  The examiner also noted that additional right ankle 
limitation of motion was present as a result of pain.  After 
reviewing the evidence, in conjunction with the DeLuca case, 
the Board finds that the degree of limitation of motion 
resulting from the veteran's right ankle disorder is 
consistent with the marked level contemplated by the 20 
percent evaluation, which is the maximum rating available 
under Code 5271.  Moreover, regulations concerning functional 
loss are not applicable to increase the rating where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  See VAOPGCPREC 36-97 (holding that consideration 
must be given to the extent of disability under 38 C.F.R. 
§§ 4.40 and 4.45 "when a veteran has received less than the 
maximum evaluation" under Diagnostic Code 5293); see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because functional 
loss is already being compensated, and because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating based on functional loss is not available.

The evidence of record, particularly the October 2003 VA 
examination findings, does not support a rating in excess of 
20 percent.  Specifically, the objective evidence does not 
demonstrate any ankylosis of the ankle as would be required 
for a higher evaluation under Diagnostic Code 5270.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).  Since the veteran 
has motion of the ankle, albeit limited, he does not have 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004).  
There are no other diagnostic codes potentially applicable to 
this condition.


ORDER

Reduction of the 20 percent disability evaluation for 
residuals of right ankle fracture was not proper, and the 20 
percent evaluation is restored.  

An evaluation in excess of 20 percent for residuals of right 
ankle fracture with residual arthritis is denied.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


